Citation Nr: 1539335	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to November 13, 2006 for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969, including service in Vietnam; he also had service in the Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) regional office in Montgomery, Alabama (RO), which granted entitlement to service connection for PTSD and assigned a 50 percent rating effective on November 13, 2006, which was considered the date of claim.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in June 2015, and a transcript of the hearing is of record.

Additional evidence was added to the record in June 2015, after the December 2010 Statement of the Case, along with a waiver of RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  


FINDING OF FACT

The evidence is at least in equipoise as to whether a claim for entitlement to service connection for PTSD was received by VA on November 16, 2004.


CONCLUSION OF LAW

The criteria for an effective date of November 16, 2004 for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended, including at his travel board hearing in June 2015, that the effective date of the grant of service connection for PTSD should be November 16, 2004 because he filed his claim with VA on that date but it was lost by VA until November 13, 2006, which is the date that he went to the RO to inquire about his claim and it was eventually found.  

According to the applicable regulations, the date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  

A review of the evidence of record reveals a VA Form 21-526, Veteran's Application For Compensation And/Or Pension, that was signed by the Veteran on November 16, 2004; this form does not contain a date stamp but does contain a notation from VA dated November 13, 2006.  Also on file is a VA Form 21-22, Appointment Of Veterans Service Organization As Claimant's Representative, which the Veteran also signed on November 16, 2004; this form contains an acknowledgement by VA dated November 16, 2006 but does not contain a date stamp.  An Alabama Department of Veterans Affairs Transmittal Sheet sent to the RO, which is dated on November 16, 2004 and is signed by a VSO, identifies the Veteran as applying for compensation, and notes that several forms are being submitted, including VA Forms 21-22 and 21-526.  Although there is a date stamp on the Transmittal Sheet, it is not clear enough to read.

Service connection was granted for PTSD by rating decision in June 2008 and a 50 percent rating was assigned effective November 13, 2006.  The Veteran timely appealed the effective date assigned.

It is not completely clear from the evidence of record when the Veteran's claim for entitlement to service connection for PTSD was received by VA.  Although there is a notation on the Veteran's claim by VA that it was received on November 13, 2006, there is no official date stamp.  However, there is evidence on file that the Veteran appointed a representative on November 16, 2004 and that the representative appears to have attempted to submit an application for compensation benefits to the RO on November 16, 2004.  Consequently, the Board finds it reasonable to conclude that the Veteran submitted a claim for entitlement to service connection for PTSD on November 16, 2004.

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that an earlier effective date of November 16, 2004 is warranted for service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because the issue on appeal is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.

ORDER

Entitlement to an effective date of November 16, 2004 for an award of service connection for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


